DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 10/20/2021, with respect to the rejection(s) of claim(s) claims 11-13 and 15-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior at discussed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein said further encapsulation is separate from said encapsulation” (see claim 11 last two lines) and “wherein said encapsulation and said further encapsulation are formed in one piece” (see claim 15 lines 2-3) in combination must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11, which claim 15 depends upon, requires the further encapsulation to be separate from the encapsulation. On the other hand, claim 15 recites that the further encapsulation is formed in one piece with the further encapsulation. It is physically not possible for the two encapsulation to be separate and formed in one piece at the same time and the scope of the claim is unable to be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US 2016/0211727) in view of Shibata et al. (JP 2013/243902 A) and Ogawa (JP 10-66290 A).
Regarding claim 11, Maier teaches a module, in combination with an electrically commutated electric motor (2) of a transmission of a vehicle ([0011]) and a control unit (3) of the electrically commutated electric motor (2), the module comprising: 

    PNG
    media_image1.png
    230
    618
    media_image1.png
    Greyscale

a circuit carrier (8); 
an electronic circuit arrangement ([0017]) disposed on said circuit carrier (8); 
an encapsulation encasing (5) said electronic circuit arrangement (8) with a form-fit and in a material bond ([0013]); and 

    PNG
    media_image2.png
    258
    620
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    169
    620
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    682
    559
    media_image4.png
    Greyscale

Maier fails to teach the module is an interference suppression module,
said at least one interface is a plug module comprising at least one electrical contact pin and a further encapsulation encasing said at least one electrical contact pin with a form-fit and with a material bond.
Shibata teaches the module is an interference suppression module ([0014] discloses noise filter on the circuit board),
said at least one interface (22) is a plug module ([0039] detachable portion) comprising at least one electrical contact pin (20) and a further encapsulation (9) 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Maier to incorporate Shibata’s teaching the module is an interference suppression module, said at least one interface is a plug module comprising at least one electrical contact pin and a further encapsulation encasing said at least one electrical contact pin with a form-fit and with a material bond, for the advantages of absorbing power supply noise and freely placing the detachable portion of the circuit.
Maier in view of Shibata fails to teach wherein said further encapsulation is separate from said encapsulation.
Ogawa teaches wherein said further encapsulation (9a, 9b) is separate from said encapsulation (3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Maier in view of Shibata to incorporate Ogawa to teach wherein said further encapsulation is separate from said encapsulation, for the advantages of improved efficient and reduction of work step during resin molding.
Regarding claim 12/11, Maier in view of Shibata and Ogawa was discussed above in claim 11. Maier further teaches wherein said at least one interface (10) is a lead frame (motor phase contacts [0017]).
Regarding claim 13/11, Maier in view of Shibata and Ogawa was discussed above in claim 11. Maier further teaches wherein said at least one interface (10) 
Regarding claim 15/11, Maier in view of Shibata and Ogawa was discussed above in claim 11. Shibata further teaches wherein said encapsulation (13) and said further encapsulation (9) are formed in one piece (FIG 11).
Regarding claim 16/11, Maier in view of Shibata and Ogawa was discussed above in claim 11. Maier further teaches wherein said electronic circuit arrangement (electronic components) is connected to said circuit carrier (8) in a material bond (FIG 1).
Regarding claim 17/16, Maier in view of Shibata and Ogawa was discussed above in claim 16. Maier further teaches wherein said electronic circuit arrangement has at least one capacitor (12).
Regarding claim 18/17, Maier in view of Shibata and Ogawa was discussed above in claim 17. Maier further teaches wherein said at least one capacitor (12) is an electrolytic capacitor ([0018]).
Regarding claim 20/11, Maier in view of Shibata and Ogawa was discussed above in claim 11. Maier further teaches a vehicle ([0011]), a module according to claim 11, in combination with the electrically commutated electric motor (2) of the transmission of the vehicle and the control unit (3) of the electrically commutated electric motor (2);
wherein the electrically commutated electric motor (2) of the transmission of the vehicle, the control unit (3) of the electrically commutated electric motor (2), and the 
Maier fails to teach the module is an interference suppression module.
Shibata teaches the module is an interference suppression module ([0014] discloses noise filter on the circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Maier to incorporate Shibata’s teaching the module is an interference suppression module, for the advantages of absorbing power supply noise.

Regarding claim 19, Maier teaches a method for producing a module for an electrically commutated electric motor (2), the method comprising: Page 3 of 11Application No. 15/767,705 Reply to Office Action of December 28, 2020 Amendment dated March 9, 2021 
placing and securing an electronic circuit arrangement (electronic componenet) on a flat side of a circuit carrier (8); 
integrating at least one interface (10) for electrical contact-connection of the electronic circuit arrangement to a control unit (3) of the electric motor (2) directly into the circuit carrier (8).
Maier fails to teach the module is an interference suppression module, and
providing a curable encapsulation material at least on the electronic circuit arrangement and curing the encapsulation material which, upon curing, is connected to the electronic circuit arrangement in a form-fitting and material- bonding connection and encapsulates the electronic circuit arrangement in one piece;

Shibata teaches the module (19) is an interference suppression module ([0014] discloses noise filter mounted on the circuit board), and
providing a curable encapsulation material (9) at least on the electronic circuit arrangement (21) and curing the encapsulation material (9) which, upon curing, is connected to the electronic circuit arrangement (21) in a form-fitting and material- bonding connection and encapsulates the electronic circuit arrangement (21) in one piece;
wherein the at least one interface (22) is a plug module ([0039] detachable portion) that includes at least one electrical contact pin (20) and a further encapsulation encasing (9) said at least one electrical contact pin (20) with a form-fit and with a material bond.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Maier to incorporate Shibata’s teaching the module is an interference suppression module, and providing a curable encapsulation material at least on the electronic circuit arrangement and curing the encapsulation material which, upon curing, is connected to the electronic circuit arrangement in a form-fitting and material- bonding connection and encapsulates the electronic circuit arrangement in one piece; wherein the at least one interface is a plug module that includes at least one electrical contact pin and a further encapsulation 
Maier in view of Shibata fails to teach wherein the further encapsulation is separate from the encapsulation.
Ogawa teaches wherein the further encapsulation (9a, 9b) is separate from the encapsulation (3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Maier in view of Shibata to incorporate Ogawa to teach wherein the further encapsulation is separate from the encapsulation, for the advantages of improved efficient and reduction of work step during resin molding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834